954 So.2d 684 (2007)
Drew C. HARTLEY, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 1D06-1063.
District Court of Appeal of Florida, First District.
April 16, 2007.
Drew C. Hartley, pro se, Petitioner.
Bill McCollum, Attorney General, Mark J. Hiers and Joy A. Stubbs, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a petition for extraordinary relief; however, the circuit court case file fails to show a record of the petition filed below. Because there is no pleading pending below, the petition for writ of mandamus is denied.
Petitioner has tendered to this court a copy of the petition for extraordinary relief which includes a date stamp on the face of the pleading showing that it was given to prison officials for mailing on August 7, 2005. Accordingly, within 30 days, petitioner shall file with the Washington County Circuit Court a copy of the petition for extraordinary relief which includes the date stamp on the face of the pleading. See Bronson v. State, 751 So.2d 619 (Fla. 4th DCA 1999). The circuit court shall immediately determine whether the petition is properly filed in Washington County and, if not, the circuit court shall transfer the petition to the correct jurisdiction. Fla. R.App. P. 9.040(b)(2). If the petition is determined to be properly filed in Washington County, the circuit court shall thereafter rule forthwith.
PETITION DENIED.
KAHN, POLSTON, and THOMAS, JJ., concur.